Name: 85/333/EEC: Decision of the European Parliament of 13 June 1985 granting a discharge to the Commission in respect of the financial management of the second and third European Development Funds during the 1983 financial year
 Type: Decision
 Subject Matter: cooperation policy; NA
 Date Published: 1985-07-04

 Avis juridique important|31985D033385/333/EEC: Decision of the European Parliament of 13 June 1985 granting a discharge to the Commission in respect of the financial management of the second and third European Development Funds during the 1983 financial year Official Journal L 174 , 04/07/1985 P. 0049 - 0049*****DECISION OF THE EUROPEAN PARLIAMENT of 13 June 1985 granting a discharge to the Commission in respect of the financial management of the Second and Third European Development Funds during the 1983 financial year (85/333/EEC) THE EUROPEAN PARLIAMENT, Having regard to the Treaty establishing the European Economic Community, Having regard to the Conventions signed at YaoundÃ © on 20 July 1963 and 29 July 1969, Having regard to the balance sheets and accounts of the European Development Funds for the financial year 1963 (COM(84) 281 final), Having regard to the report of the Court of Auditors concerning the financial year 1983 accompanied by the replies of the institutions (1), Having regard to the Council decisions granting discharge in respect of the Second and Third European Development Funds for the 1983 financial year (Doc. C2-19/85), Whereas the Treaty of 22 July 1975 authorizes the European Parliament to grant discharge in respct of the financial activities of the Community, Having regard to the report of the Committee on Budgetary Control and to the opinion of the Committee on Development and Cooperation (Doc. A2-39/85), 1. Granted discharge to the Commission in respect of the financial management of the Second and Third European Development Funds during the financial year 1983 on the basis of the following expenditure: Second European Development Fund: 53 657 ECU Third European Development Fund: 14 279 853 ECU 2. Records its comments in the resolution which forms part of this decision; 3. Instructs its President to forward this decision and the resolution embodying its comments to the Commission, the Council, the Court of Auditors and the European Investment Bank and to ensure that they are published in the Official Journal of the European Communities (L series). Strasbourg, 13 June 1985. 1.2 // The Secretary-General // The President // H.-J. OPITZ // Pierre PFLIMLIN (1) OJ No C 348, 31. 12. 1984.